Citation Nr: 9907012	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to January 
1978, as well as unverified active duty for training from 
March to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim on 
appeal.   The veteran appealed that decision and the case was 
referred to the Board for appellate review. 

REMAND

The veteran contends that a pre-existing right knee disorder 
was aggravated by service.  He maintains that he suffered an 
injury to his right knee prior to joining the National Guard 
in March 1976.  He maintains further that this was an acute 
injury that had resolved prior to enlistment, and that he 
told his recruiter about the injury at the time.  He states 
that he reinjured the knee playing a game of football while 
in the National Guard.  Upon enlistment to the Marines, in 
October 1977, he again told the recruiter about a prior knee 
injury, but was granted a waiver.  During a five mile run in 
basic training, he again re-injured his knee, and was 
separated from service in January 1978.  He maintains that 
his knee disorder results in pain, instability, swelling and 
weakness.  

Private medical records note that in November 1973, the 
veteran sought treatment for pain and swelling in the right 
knee.  He reported that the symptoms began after he injured 
his right knee two months earlier while wrestling a bear at 
the county fair, and had worsened since twisting the knee 
playing football the day before.  The treating physician's 
impression was probable medial meniscus tear.  Three days 
later his knee was described as "improving gradually and 
substantially with the majority of the swelling now gone and 
much less tenderness and pain.  He has full flexion and 
extension."

The service medical records from the veteran's period of 
Marine duty note that, upon enlistment, the veteran denied a 
history of bone, joint, or other deformity, or "trick" or 
locked knee.  In December 1977, however, he was given an 
orthopedic consultation.  These treatment records show the 
veteran's history of injuring his knee while "wrestling a 
bear at a state fair in Kentucky," and the treatment by the 
veteran's private physician.  The treatment records reveal 
that the veteran next injured his knee during basic training 
for the Army National Guard at Fort Knox while playing 
football. He had been diagnosed with a torn cartilage and was 
medically separated from the Army National Guard in May 1976.  
He was advised to have surgery but did not do so.  

The orthopedist noted that the veteran had just finished a 
five mile run.  The veteran denied a history of popping, 
locking or giving away of the knee.  Examination revealed one 
inch atrophy of the quadriceps, 1+ effusion, full range of 
motion of the knee, with pain at both extremes, 
patellofemoral tenderness on palpation, and medial joint 
laxity pain.  X-rays showed degenerative joint disease.  The 
treating physician's impression was "probable medial 
meniscus tear, existed prior to entry, aggravated by basic 
training, with early degenerative joint disease."

A VA treatment record from July 1998 contains a diagnosis of 
severe degenerative joint disease, right knee, with lateral 
displacement, medial and lateral narrowing of joint space.  
In September 1998, the veteran submitted a statement on an 
audio cassette tape, essentially reiterating his contention 
that he re-injured a preexisting injury to the right knee in 
the National Guard while playing football, subsequently 
joined the Marines, and again re-injured the knee during a 
five mile run in basic training. 

In view of the above evidence, the Board finds that the case 
show be remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a right knee disability.  When 
the requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
orthopedist to determine the nature and 
etiology of all current right knee 
pathology.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood that the veteran's preexisting 
right knee condition was aggravated during 
his period of military service; that is, was 
there an increase in severity, beyond 
natural progression, of the right knee 
pathology which existed at the time of 
service entrance?

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals



- 3 -


